DETAILED ACTION

This action is in response to the application filed on 10/15/2020. 
      Claims 1, 3-14, 16, 17, 19, 21 are pending.

Acknowledgment is made of a claim for foreign priority. All of the certified copies of the priority documents have been received. 

Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 3/24/2021 and 12/17/2020 have been considered by the examiner (see attached PTO-1449).


Response to Arguments


Claim Rejections 35 USC §102 & 103


Applicant's amendment filed 3/8/2021 have been fully considered but they are not persuasive. 

Applicant states:
1. Page 9
“Even if, for the sake of argument, the parameters of theta and rho as disclosed by Guo are read as equivalent to the syntax elements of the bitstream, which Applicant does not agree with, none of the parameters of theta and rho can be read as equivalent to a flag which specifies that the geometric partitioning mode is enabled for a picture sequence comprising the current block, let alone failing to disclose or even imply the features as recited in the amended claim 1: 
the syntax rule specifies that a first flag at a sequence parameter set level which 
specifies that the geometric partitioning mode is enabled for a picture sequence comprising the current block. “, any emphasis not shown.

Examiner’s response:
Given that the “flag” in the claim 1 does not define any specific data structure, parameters of theta and rho meets the limitation. 


2. Page 10
“It can be seen that Guo discloses that a syntax element is added to the coding node of the CU to indicate an intra-prediction mode or an inter-prediction mode was used to encode the CU. However, nowhere does Guo teach or suggest a conversion performed by "enabling a geometric partitioning mode for the current block" such that "the syntax rule further specifies that a second flag at a coding unit level which specifies that a merge mode is not applied to the block. ", any emphasis not shown.

Examiner’s response:
The indicator indicating a normal prediction mode is in effect an indicator that indicates that a merge mode is not applied to the current block.

3.  Page 11
“Further, Guo fails to teach or suggest a conversion between a current block of video and a bitstream of the video in which geometric partitioning mode is enabled for the current block, wherein "a first flag at a sequence parameter set (SPS) level [which] specifies that the geometric partitioning mode is enabled for a picture sequence comprising the current block," and "a second flag at a coding unit level specifies that the merge mode is not applied to the current block," as 
recited in the amended claim 1…Nevertheless, Chen fails to disclose or even suggest that for a block to be coded with the geometric partitioning mode, the syntax rule further specifies that a second flag at a coding unit level which specifies that a merge mode is not applied to the block, as recited in the amended claim 1, and fails to remedy the deficiencies of Guo. “, any emphasis not shown.

Examiner’s response:
The disclosure for the “first flag” and the “second flag” in the Guo-Chen has been explained above. Furthermore, it is Guo that discloses that the blocks to be coded may be partitioned according to the geometric partition mode.  


Claim Mapping Notation 
In this office action, following notations are being used to refer to the paragraph numbers or column number and lines of portions of the cited reference. 
“[0027]…”   (Paragraph number 0027)
“[4:3-15]…” (Column 4 Lines 3-15)

Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


































Claims 1, 3-14, 16, 17, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 20120177114 A1) in view of Chen et al. (US 20110200097 A1; hereinafter Chen).

Regarding the claim 1, Guo discloses the invention substantially as claimed.
Guo discloses,
1.    A method of processing video data, comprising:
determining, during a conversion between a current block of a video and a bitstream of the video, a syntax rule that defines syntax elements of the bitstream; and
“[0073] In some examples, a syntax element is an element of data represented in a bitstream. A bitstream may be a sequence of bits that forms a representation of coded pictures and associated data forming one or more coded video sequences.”

Performing, at least partially based on the syntax rule being satisfied, the conversion by enabling a geometric partitioning mode for the current block;
“[0116] In the example of FIG. 10, motion estimation unit 602 has used a geometric partitioning mode to partition a sample block 1000 into a first partition 1002 and a second partition 1004. A partitioning line 1006 separates first partition 1002 and second partition 1004.”

…the geometric partitioning mode is enabled is included in the syntax elements of the bitstream representation; and
“[0116]…”Two parameters define the geometric partitioning mode used to partition sample block 1000. In this disclosure, these two parameters are referred to as theta and rho. The theta parameter indicates an angle 1012 at which a line 1014 extends from a central point of sample block 1000. The rho parameter indicates a length 1016 of line 1014. Thus, the theta and rho parameters act as polar coordinates to indicate a point 1018 within sample block 1000. Partitioning line 1006 is defined such that partitioning
line 1006 meets line 1014 at a right angle. In the example of FIG. 10, an angle 1020 at which partitioning line 1006 meets an edge of sample block 1000 is not a right angle.
In this way, the theta and rho parameters define the location of partitioning line 1006. By using various values for the theta and rho parameters, motion estimation unit 602 may define various lines that partition sample block 1000.”

wherein the syntax rule further specifies that a second flag at a coding unit level which specifies that a merge mode is not applied to the current block, wherein the merge mode allows inheriting motion vector information from neighboring blocks of the current block.
“[0090] Motion compensation unit 604 uses the inter-coding modes of the PUs to generate the prediction block of the CU. If motion estimation unit 602 selected the skip mode for a PU, motion compensation unit 604 may generate the prediction
block of the CU such that samples in the prediction block that are associated with the PU match collocated samples in the reference frame. If motion estimation unit 602 selected the direct mode for a PU, motion compensation unit 604 may generate the prediction block such that samples in the prediction block that are associated with the PU match collocated samples in the sample block of the CU…”

“[0072] If the mode select unit 302 selects a prediction block generated by intra-prediction unit 308, mode select unit 302 may add a syntax element to the coding node of the CU to indicate the intra-prediction mode that intra-prediction unit 308 used when generating the selected prediction block. If mode select unit 302 selects a prediction block generated by inter-prediction unit 304, mode select unit 302 may add a syntax element to the coding node for the CU that indicates that inter-prediction was used to encode the CU. In addition, mode select unit 302 may add syntax elements to the prediction tree of the CU. For example, mode select unit 302 may add syntax elements
to the prediction tree indicating the sizes and locations of PU s of the CU, motion vectors for the PUs, and other data generated during the inter-frame coding operation. Furthermore, mode select unit 302 may add syntax elements to the transform tree of the CU. For example, mode select unit 302 may add syntax elements to the transform tree indicating the sizes and locations of TUs of the CU.”
Guo discloses the normal prediction mode (different from the skip mode, which is a form of a merge mode) which means the merge mode is not being applied. Any syntax understood to be included in the bitstream which indicates that the normal prediction mode is being used is considered to specify that the merge mode is not being used.

Guo does not disclose,
wherein the syntax rule specifies that a first flag at a sequence parameter set level which specifies that the geometric partitioning mode is enabled for a picture sequence comprising the current block; and

Chen discloses,
wherein the syntax rule specifies that a first flag at a sequence parameter set level which specifies that the geometric partitioning mode is enabled for a picture sequence comprising the current block; and 
“[0098] Video encoder 20 may further send syntax data, such as block-based  syntax data, frame-based syntax data, and GOP-based syntax data, to video  decoder 30, e.g., in a frame header, a block header, a slice header, or a GOP  header.  For example, where video encoder 20 provides integers for angle and length values that define a geometric motion partition, to allow for fixed point arithmetic, video encoder 20 may signal the use of integers.  Video encoder 20 may signal this in a sequence parameter set or a picture parameter set.  Alternatively, video encoder 20 may use a redefined set of profiles and/or levels, and thus may select a profile indicator (profile_idc) or level 
indicator (level_idc) value indicative of the use of integer values to allow for fixed point arithmetic with respect to the geometric motion partition.  Video encoder 20 may also signal whether geometric motion partitions are enabled for a sequence of pictures and/or individual pictures.”

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Chen and apply them on the teachings of Guo to incorporate the syntax indicating that a geometric portioning mode is enabled is included in the SPS when utilizing geometric partitioning mode in Guo as taught by Chen.
One would be motivated as SPS is usually utilized to transmit parameters involving the sequence of pictures as taught by Chen.  


3.    The method of claim 1, wherein the bitstream includes multiple syntax elements among which one syntax element indicating a splitting pattern of the geometric partitioning mode for the current block and other syntax elements indicating multiple merge indices for the current block.
Guo “[0090] Motion compensation unit 604 uses the inter-coding modes of the PUs to generate the prediction block of the CU. If motion estimation unit 602 selected the skip mode for a PU, motion compensation unit 604 may generate the prediction
block of the CU such that samples in the prediction block that are associated with the PU match collocated samples in the reference frame. If motion estimation unit 602 selected the direct mode for a PU, motion compensation unit 604 may generate the prediction block such that samples in the prediction block that are associated with the PU match collocated samples in the sample block of the CU…”

Guo “[0072] If the mode select unit 302 selects a prediction block generated by intra-prediction unit 308, mode select unit 302 may add a syntax element to the coding node of the CU to indicate the intra-prediction mode that intra-prediction unit 308 used when generating the selected prediction block. If mode select unit 302 selects a prediction block generated by inter-prediction unit 304, mode select unit 302 may add a syntax element to the coding node for the CU that indicates that inter-prediction was used to encode the CU. In addition, mode select unit 302 may add syntax elements to the prediction tree of the CU. For example, mode select unit 302 may add syntax elements
to the prediction tree indicating the sizes and locations of PU s of the CU, motion vectors for the PUs, and other data generated during the inter-frame coding operation. Furthermore, mode select unit 302 may add syntax elements to the transform tree of the CU. For example, mode select unit 302 may add syntax elements to the transform tree indicating the sizes and locations of TUs of the CU.”

4.    The method of claim 3, wherein a prediction among the multiple merge indices is utilized.
Guo “[0090] Motion compensation unit 604 uses the inter-coding modes of the PUs to generate the prediction block of the CU. If motion estimation unit 602 selected the skip mode for a PU, motion compensation unit 604 may generate the prediction
block of the CU such that samples in the prediction block that are associated with the PU match collocated samples in the reference frame. If motion estimation unit 602 selected the direct mode for a PU, motion compensation unit 604 may generate the prediction block such that samples in the prediction block that are associated with the PU match collocated samples in the sample block of the CU…”

Guo “[0072] If the mode select unit 302 selects a prediction block generated by intra-prediction unit 308, mode select unit 302 may add a syntax element to the coding node of the CU to indicate the intra-prediction mode that intra-prediction unit 308 used when generating the selected prediction block. If mode select unit 302 selects a prediction block generated by inter-prediction unit 304, mode select unit 302 may add a syntax element to the coding node for the CU that indicates that inter-prediction was used to encode the CU. In addition, mode select unit 302 may add syntax elements to the prediction tree of the CU. For example, mode select unit 302 may add syntax elements
to the prediction tree indicating the sizes and locations of PU s of the CU, motion vectors for the PUs, and other data generated during the inter-frame coding operation. Furthermore, mode select unit 302 may add syntax elements to the transform tree of the CU. For example, mode select unit 302 may add syntax elements to the transform tree indicating the sizes and locations of TUs of the CU.”

5.    The method of claim 1, wherein the current block coded with the geometric partitioning mode is satisfies a size condition.
“[0116]…”Two parameters define the geometric partitioning mode used to partition sample block 1000. In this disclosure, these two parameters are referred to as theta and rho. The theta parameter indicates an angle 1012 at which a line 1014 extends from a central point of sample block 1000. The rho parameter indicates a length 1016 of line 1014. Thus, the theta and rho parameters act as polar coordinates to indicate a point 1018 within sample block 1000. Partitioning line 1006 is defined such that partitioning
line 1006 meets line 1014 at a right angle. In the example of FIG. 10, an angle 1020 at which partitioning line 1006 meets an edge of sample block 1000 is not a right angle.
In this way, the theta and rho parameters define the location of partitioning line 1006. By using various values for the theta and rho parameters, motion estimation unit 602 may define various lines that partition sample block 1000.”
Any size of the geometric partition “satisfies” a certain size condition.

6.    The method of claim 5, wherein the size condition specifies the current block having a size greater than or equal to a first threshold, wherein the first threshold is equal to 8.
Guo “[0065] FIG. 4 is a conceptual diagram that illustrates example frame 200A partitioned into treeblocks 400A through 400P (collectively, "tree blocks 400"). Each of treeblocks 400 is square and has the same size. For example, the sample blocks oftreeblocks 400 may be 32 samples wide by 32 samples high (i.e., 32x32). In another example, the sample blocks of treeblocks 400 may be 64 samples wide by 64 samples high (i.e., 64x64).”

7.    The method of claim 5, wherein the size condition specifies the current block having a size less than or equal to a second threshold, wherein the second threshold is equal to 64.
Guo “[0065] FIG. 4 is a conceptual diagram that illustrates example frame 200A partitioned into treeblocks 400A through 400P (collectively, "tree blocks 400"). Each of treeblocks 400 is square and has the same size. For example, the sample blocks oftreeblocks 400 may be 32 samples wide by 32 samples high (i.e., 32x32). In another example, the sample blocks of treeblocks 400 may be 64 samples wide by 64 samples high (i.e., 64x64).”

8.    The method of claim 5, wherein the size condition specifies the current block having a predefined width to height ratio.
Guo “[0065] FIG. 4 is a conceptual diagram that illustrates example frame 200A partitioned into treeblocks 400A through 400P (collectively, "tree blocks 400"). Each of treeblocks 400 is square and has the same size. For example, the sample blocks oftreeblocks 400 may be 32 samples wide by 32 samples high (i.e., 32x32). In another example, the sample blocks of treeblocks 400 may be 64 samples wide by 64 samples high (i.e., 64x64).”

9.    The method of claim 1, wherein the geometric partitioning mode includes multiple splitting patterns and at least one splitting pattern divides the current block into two partitions, at least one of which is non-square and non-rectangular.
Guo “[0116] In the example of FIG. 10, motion estimation unit 602 has used a geometric partitioning mode to partition a sample block 1000 into a first partition 1002 and a second partition 1004. A partitioning line 1006 separates first partition 1002 and second partition 1004.”

10.    The method of claim 1, wherein the geometric partitioning mode comprises a triangular partitioning mode.
Guo “[0116] In the example of FIG. 10, motion estimation unit 602 has used a geometric partitioning mode to partition a sample block 1000 into a first partition 1002 and a second partition 1004. A partitioning line 1006 separates first partition 1002 and second partition 1004.”
See Fig. 10 of Guo.

11.    The method of claim 1, wherein the conversion comprises encoding the video into the bitstream.
Guo “[0073] In some examples, a syntax element is an element of data represented in a bitstream. A bitstream may be a sequence of bits that forms a representation of coded pictures and associated data forming one or more coded video sequences.”

12.    The method of claim 1, wherein the conversion comprises decoding the bitstream to generate pixel values of the video.
Guo “[0073] In some examples, a syntax element is an element of data represented in a bitstream. A bitstream may be a sequence of bits that forms a representation of coded pictures and associated data forming one or more coded video sequences.”
It is understood that encoded videos are decoded in to videos having pixel values.

13.    The method of claim 12, wherein the decoding comprises parsing the syntax elements of the bitstream.
Guo “[0073] In some examples, a syntax element is an element of data represented in a bitstream. A bitstream may be a sequence of bits that forms a representation of coded pictures and associated data forming one or more coded video sequences.”
It is understood that the parameters in the bitstream will be parsed during the decoding process.

Regarding the claims 14, 16, 17, 19 and 20, they recite elements that are at least included in the claims 1-3 above, but in a various different forms compared to the method form of the claims 1-3. Therefore, the rationale for the rejection of the claim 1 applies equally as well to the claims 14, 16, 17, 19 and 20. 
Regarding the processor and memory in the claims, see also [0196] of the reference.

21. (New) The method of claim 1, wherein an inheritance of weighting factors of bi-prediction with CU-level weights from motion candidates used for motion information derivation for the current block is disabled.
Guo “[0150] When a given PU is a bi-predicted PU, encoding unit 104 may search two reference frames to obtain two reference samples for the given PU. One of the reference frames may temporally occur before the frame of the given PU and one of
the reference frames may temporally occur after the frame of the given PU. To generate the prediction block of a CU, encoding unit 104 may perform a blending operation with
respect to the given PU. When encoding unit 104 performs the blending operation with respect to the given PU, encoding unit 104 may generate portions of the prediction block that are associated with the given PU based on the two reference samples of the given PU. For instance, encoding unit104 may generate portions of the prediction block that are associated with the given PU based on a weighted average of samples in the two reference samples of the given PU.

Guo “[0187] Smoothing unit 608 then performs a first smoothing operation on samples in the first transition zone (2206). Smoothing unit 608 performs a second smoothing operation on samples in the second transition zone (2208). The second smoothing operation may be different than the first smoothing operation. For example, the first and second smoothing operations may both be OBMC-based smoothing operations. However, in this example, the OBMC-based smoothing operations may blend predicted samples differently. For example, the OBMC-based smoothing operation may use
different weights for predictions from different PUs. For instance, in this example, if a sample is associated with a first PU of the CU and is also in the first transition zone, smoothing unit 608 may use a weight¾ for a prediction from the first PU and weight of¼ for a prediction from the second PU of the CU. In this example, if a sample is associated with the first PU and is also in the second transition zone, smoothing unit 608 may use a weight of7/s for the prediction from the first PU and a weight of 1/s for the prediction from the second PU. In another example, one of the smoothing operations may be an
OBMC-based smoothing operation and one of the smoothing operations may be a filter-based smoothing operation. In yet another example, the first and second smoothing operations may both be filter-based smoothing operations. However, in this example, the filters used in the first and second smoothing operations may be different.”















Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

































 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Examiner, Art Unit 2481